 

Exhibit 10.1

 



THEMAVEN, INC

 

2019 EQUITY INCENTIVE PLAN

 

  ADOPTED BY THE BOARD OF DIRECTORS:   APPROVED BY THE STOCKHOLDERS:  
TERMINATION DATE:

  

1. GENERAL.

  

(a) Purpose. The Company, by means of this Plan, seeks to better secure and
retain the services of a select group of persons, to provide incentives for
those persons to exert maximum efforts for the success of the Company and any
Affiliate, and to provide a means by which those persons have an opportunity to
benefit from increases in the value of the Common Stock through the granting of
Stock Awards.

 

(b) Available Stock Awards. This Plan provides for the grant of the following
Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights, (iv) Restricted Stock Awards, and (v)
Restricted Stock Unit Awards.

 

(c) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.

  

2. ADMINISTRATION.

 



(a) Administration by Board. The Board will administer this Plan unless and
until the Board delegates administrative authority of this Plan to a Committee
or Committees, as provided in Section 2(c).

 

(b) Powers of Board. The Board has the power, subject to, and within the
limitations of, the express provisions of this Plan:

 

(i) To determine from time to time (A) which of the eligible persons will
receive Stock Awards; (B) when and how each Stock Award will be granted; (C)
what type or combination of types of Stock Award will be granted; (D) the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person may receive cash or Common Stock pursuant to a
Stock Award; (E) the number of shares of Common Stock with respect to which a
Stock Award relates; and (F) the Fair Market Value applicable to a Stock Award.

 

(ii) To construe and interpret this Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of this
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in this Plan or in any Stock Award Agreement, in a manner and
to the extent the Board deems necessary or expedient to make this Plan or Stock
Award fully effective and in keeping with this Plan’s intent.

 

(iii) To settle all controversies regarding this Plan and Stock Awards granted
under it.

 

   

 

 

(iv) To accelerate the time at which a Stock Award may first be exercised or the
time during which a Stock Award or any part thereof will vest in accordance with
this Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(v) To suspend or terminate this Plan at any time. Suspension or termination of
this Plan will not impair rights and obligations under any Stock Award granted
while this Plan is in effect, except with the written consent of the affected
Participant.

 

(vi) To amend this Plan in any respect the Board deems necessary or advisable,
including, without limitation, amendments relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring this Plan or Stock Awards granted into compliance with (or
exemption from) Section 409A and other applicable sections of the Code, subject
to the limitations, if any, of applicable law. However, except as provided in
Section 9(a) relating to Capitalization Adjustments, to the extent required by
applicable law, stockholder approval will be required for any amendment of this
Plan that either (A) increases the number of shares of Common Stock available
for issuance under this Plan, (B) expands the class of individuals eligible to
receive Stock Awards, (C) materially increases the benefits accruing to
Participants under this Plan or reduces the price at which shares of Common
Stock may be issued or purchased under this Plan, (D) extends the term of this
Plan, or (E) expands the types of Stock Awards available for issuance under this
Plan. Except as provided above, rights under any Stock Award granted before
amendment of this Plan will not be impaired by any Plan amendment unless (1) the
Company requests the consent of the affected Participant, and (2) the
Participant consents in writing.

 

(vii) To submit any amendment to this Plan for stockholder approval, including,
but not limited to, amendments intended to satisfy the requirements of Section
422 of the Code regarding Incentive Stock Options.

 

(viii) To approve forms of Stock Award Agreements for use under this Plan and to
amend the terms of any one or more Stock Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Stock Award Agreement, subject to any specified limits in this
Plan that are not subject to Board discretion; provided however, that, the
rights under any Stock Award will not be impaired by any such amendment unless
(i) the Company requests the consent of the affected Participant, and (ii) the
Participant consents in writing. Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, and without the affected Participant’s
consent, the Board may amend the terms of any one or more Stock Awards if
necessary to maintain the qualified status of the Stock Award as an Incentive
Stock Option or to bring the Stock Award into compliance with Section 409A of
the Code.

 

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of this Plan or Stock Awards.

 

 2 

 

 

(x) To adopt procedures and sub-plans as are necessary or appropriate to permit
participation in this Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

 

(xi) To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (A) the reduction of the exercise price of any
outstanding Option or SAR, (B) the cancellation of any outstanding Option or SAR
and the grant in substitution therefore of (1) a new Option or SAR covering the
same or a different number of shares of Common Stock, (2) a Restricted Stock
Award, (3) a Restricted Stock Unit Award, (4) cash and/or (5) other valuable
consideration (as determined by the Board, in its sole discretion), or (C) any
other action that is treated as a repricing under generally accepted accounting
principles; provided, however, that no such reduction or cancellation may be
effected if it is determined, in the Company’s sole discretion, that such
reduction or cancellation would result in any such outstanding Option or SAR
becoming subject to the requirements of Section 409A of the Code.

 

(c) Delegation to Committee. The Board may delegate some or all of the
administration of this Plan to a Committee or Committees. If Plan administration
is delegated to a Committee, the Committee will have, in connection with Plan
administration, the powers theretofore possessed by the Board that have been
delegated to the Committee, including the power to delegate to a subcommittee of
the Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of this Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
this Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

 

(d) Delegation to an Officer. The Board may delegate to one or more Officers of
the Company the authority to do one or both of the following: (i) designate
Officers and Employees of the Company or any of its Subsidiaries to be
recipients of Options and Stock Appreciation Rights (and, to the extent
permitted by applicable law, other Stock Awards) and the terms thereof, and (ii)
determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Officers and Employees; provided, however, that the Board
resolutions regarding such delegation will specify the total number of shares of
Common Stock that may be subject to the Stock Awards granted by the Officer and
the Officer may not grant a Stock Award to himself or herself. Notwithstanding
the foregoing, the Board may not delegate authority to an Officer to determine
the Fair Market Value pursuant to Section 13(t) below.

 

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 





3. SHARES SUBJECT TO THIS PLAN.

  

(a) Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards beginning on the Effective Date may not
exceed 48,364,018 shares (the “Share Reserve”). Furthermore, if a Stock Award
(i) expires or otherwise terminates without having been exercised in full or
(ii) is settled in cash (i.e., the holder of the Stock Award receives cash
rather than stock), such expiration, termination or settlement will not reduce
(or otherwise offset) the number of shares of Common Stock that may be issued
pursuant to this Plan. For clarity, the limitation in this Section 3(a) is a
limitation in the number of shares of Common Stock that may be issued pursuant
to this Plan. Accordingly, this Section 3(a) does not limit the granting of
Stock Awards except as provided in Section 7(a). As acknowledged in Section
7(a), at the time this Plan is adopted by the Board there are not sufficient
available authorized shares to satisfy anticipated awards under this Plan, which
shortfall will be corrected upon shareholder approval.

 

 3 

 



 

(b) Reversion of Shares to the Share Reserve. If any shares of Common Stock
automatically issued pursuant to a Stock Award are forfeited back to the Company
because of the failure to meet a contingency or condition required to vest the
shares in the Participant, then the forfeited shares revert to and again become
available for issuance under this Plan. Also, any shares reacquired by the
Company pursuant to Section 8(g) or as consideration for the exercise of an
Option will again become available for issuance under this Plan. Notwithstanding
the provisions of this Section 3(b), any such shares may not be subsequently
issued pursuant to the exercise of Incentive Stock Options.

 

(c) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3(c), subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options is
48,364,018 shares of Common Stock.

 

(d) Source of Shares. The stock issuable under this Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4. ELIGIBILITY.

 

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees of the Company, or the Company’s “parent corporation”
or “subsidiary corporation” (as such terms are defined in Sections 424(e) and
(f) of the Code). Stock Awards other than Incentive Stock Options may be granted
to Employees, Directors and Consultants; provided, however, Nonstatutory Stock
Options and SARs may not be granted to Employees, Directors and Consultants who
are providing Continuous Service only to any “parent” of the Company, as such
term is defined in Rule 405, unless the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A of the Code because the
Stock Awards are granted pursuant to a corporate transaction (such as a spin off
transaction) or unless such Stock Awards comply with the distribution
requirements of Section 409A of the Code.

 

(b) Ten Percent Stockholders. A Ten Percent Stockholder may not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

 

(c) Consultants. A Consultant will not be eligible for the grant of a Stock
Award if, at the time of grant, either the offer or the sale of the Company’s
securities to such Consultant is not exempt under the Securities Act, or fails
to comply with the securities laws of all other relevant jurisdictions. 

 

 4 

 

  



5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

  

Each Option or SAR will be in the form and contain the terms and conditions as
the Board deems appropriate. All Options will be separately designated Incentive
Stock Options or Nonstatutory Stock Options at the time of grant, and, if
certificates are issued, a separate certificate or certificates will be issued
for shares of Common Stock purchased on exercise of each type of Option. If an
Option is not specifically designated as an Incentive Stock Option, then the
Option will be considered a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement must conform to (through
incorporation of provisions hereof by reference in the applicable Stock Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR may be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Stock Award Agreement.

 

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding
Incentive Stock Options granted to Ten Percent Stockholders, the exercise price
of each Option or SAR may not be less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR on the date
the Option or SAR is granted. Notwithstanding the foregoing, an Option or SAR
may be granted with an exercise price lower than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option or SAR, if the
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and 424(a) of
the Code (whether or not such Stock Awards are Incentive Stock Options), or is
otherwise compliant with Section 409A of the Code. Each SAR will be denominated
in shares of Common Stock equivalents.

 

(c) Consideration for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment described below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:

 

(i) by cash, check, bank draft or money order payable to the Company;

 

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

 

 5 

 

 

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

 

(iv) if the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that (A)
shares issuable upon exercise are reduced to pay the exercise price pursuant to
the “net exercise,” (B) shares are delivered to the Participant as a result of
such exercise, and (C) shares are withheld to satisfy tax withholding
obligations;

 

(v) according to a deferred payment or similar arrangement with the
Optionholder; provided, however, that interest will compound at least annually
and will be charged at the minimum rate of interest necessary to avoid (A) the
imputation of interest income to the Company and compensation income to the
Optionholder under any applicable provisions of the Code, and (B) the
classification of the Option as a liability for financial accounting purposes;
or

 

(vi) in any other form of legal consideration that may be acceptable to the
Board.

 

(d) Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the exercise price that will be determined by the Board at
the time of grant of the Stock Appreciation Right. The appreciation distribution
in respect to a Stock Appreciation Right may be paid in Common Stock, in cash,
in any combination of the two or in any other form of consideration, as
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

 

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
may determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:

 

(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution and will be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR to such extent as permitted by applicable tax and securities laws
upon the Participant’s request.

 

 6 

 

 

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order; provided, however,
that if an Option is an Incentive Stock Option, such Option will be deemed to be
a Nonstatutory Stock Option as a result of such transfer. In addition, to the
extent provided in a Stock Award Agreement, a stockholders agreement or a
similar document, the Company may have the unilateral right to purchase the
underlying shares acquired by a non-Employee.

 

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, will thereafter be entitled to exercise the Option or
SAR and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise. In
addition, to the extent provided in a Stock Award Agreement, a stockholders
agreement or a similar document, the Company may have the unilateral right to
purchase the underlying shares acquired by a non-Employee.

 

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of performance goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

 

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, in the event that a Participant’s Continuous Service terminates
(other than for Cause or upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Stock Award as of the date of
termination of Continuous Service) but only within such period of time ending on
the earlier of (i) the date three (3) months following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the Stock Award Agreement, which period may not be less than thirty (30) days if
necessary to comply with applicable state laws) or (ii) the expiration of the
term of the Option or SAR as set forth in the Stock Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR within the time specified herein or in the Stock Award Agreement
(as applicable), the Option or SAR will automatically terminate.

 

(h) Extension of Termination Date. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, if the exercise of an Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause or upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a period of three (3) months after the
termination of the Participant’s Continuous Service during which the exercise of
the Option or SAR would not be in violation of such registration requirements,
or (ii) the expiration of the term of the Option or SAR as set forth in the
Stock Award Agreement. In addition, unless otherwise provided in a Participant’s
Stock Award Agreement, if the sale of any Common Stock received upon exercise of
an Option or SAR following the termination of the Participant’s Continuous
Service (other than for Cause) would violate the Company’s insider trading
policy, then the Option or SAR will terminate on the earlier of (i) the
expiration of a period equal to the applicable post-termination exercise period
after the termination of the Participant’s Continuous Service during which the
exercise of the Option or SAR would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option or SAR as set
forth in the applicable Stock Award Agreement.

 

 7 

 

  

(i) Disability of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the
Company, in the event that a Participant’s Continuous Service terminates as a
result of the Participant’s Disability, the Participant may exercise his or her
Option or SAR (to the extent that the Participant was entitled to exercise such
Option or SAR as of the date of termination of Continuous Service), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination of Continuous Service (or such longer or
shorter period specified in the Stock Award Agreement, which period will not be
less than six (6) months if necessary to comply with applicable state laws), or
(ii) the expiration of the term of the Option or SAR as set forth in the Stock
Award Agreement. If, after termination of Continuous Service, the Participant
does not exercise his or her Option or SAR within the time specified herein or
in the Stock Award Agreement (as applicable), the Option or SAR will terminate.

 

(j) Death of Participant. Except as otherwise provided in the applicable Stock
Award Agreement or other agreement between the Participant and the Company, in
the event that (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Stock Award Agreement after the termination of the
Participant’s Continuous Service for a reason other than death, then the Option
or SAR may be exercised (to the extent the Participant was entitled to exercise
such Option or SAR as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance or by a person designated to exercise the Option or SAR upon the
Participant’s death, but only within the period ending on the earlier of (i) the
date eighteen (18) months following the date of death (or such longer or shorter
period specified in the Stock Award Agreement, which period will not be less
than six (6) months if necessary to comply with applicable state laws), or (ii)
the expiration of the term of such Option or SAR as set forth in the Stock Award
Agreement. If, after the Participant’s death, the Option or SAR is not exercised
within the time specified herein or in the Stock Award Agreement (as
applicable), the Option or SAR will terminate.

 

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement, if a Participant’s Continuous Service is
terminated for Cause, the Option or SAR will terminate upon the termination date
of the Participant’s Continuous Service, and the Participant will be prohibited
from exercising his or her Option or SAR from and after the time of such
termination of Continuous Service.

 

 8 

 

 

(l) Non-Exempt Employees. No Option or SAR granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, will be first exercisable for any shares of Common Stock until at least
six months following the date of grant of the Option or SAR. Notwithstanding the
foregoing, consistent with the provisions of the Worker Economic Opportunity
Act, in the event of the Participant’s death or Disability, upon a Corporate
Transaction or a Change in Control in which the vesting of such Options or SARs
accelerates, or upon the Participant’s retirement (as such term may be defined
in the Participant’s Stock Award Agreement or in another applicable agreement or
in accordance with the Company’s then current employment policies and
guidelines) any such vested Options and SARs may be exercised earlier than six
months following the date of grant. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Option or SAR will be exempt from his or her
regular rate of pay.

 

(m) Early Exercise of Options. An Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Subject to the “Repurchase Limitation” in Section 8(l), any unvested
shares of Common Stock so purchased may be subject to a repurchase right in
favor of the Company or to any other restriction the Board determines to be
appropriate. Provided that the “Repurchase Limitation” in Section 8(l) is not
violated, the Company will not be required to exercise its repurchase right
until at least six (6) months (or such longer or shorter period of time required
to avoid classification of the Option as a liability for financial accounting
purposes) have elapsed following exercise of the Option unless the Board
otherwise specifically provides in the Option Agreement.

 



6. PROVISIONS RELATING TO RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT
AWARDS.

 

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
the form and contain the terms and conditions as the Board deems appropriate. To
the extent consistent with the Company’s Bylaws, at the Board’s election shares
of Common Stock subject to a Restricted Stock Award may be (x) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate will be held in such form and manner as determined by the Board. The
terms and conditions of Restricted Stock Award Agreements may change from time
to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical; provided, however, that each Restricted Stock
Award Agreement will conform to (through incorporation of the provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash or cash equivalents, (B) past or future services actually or to be
rendered to the Company or an Affiliate, or (C) any other form of legal
consideration that may be acceptable to the Board in its sole discretion, and
permissible under applicable law.

  

 9 

 

 

(ii) Vesting. Subject to the “Repurchase Limitation” in Section 8(l), shares of
Common Stock awarded under the Restricted Stock Award Agreement may be subject
to forfeiture to the Company in accordance with a vesting schedule to be
determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive, through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board may determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

 

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on the shares of Common Stock subject to a Restricted Stock Award will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in the form and contain the terms and conditions as the Board may deem
appropriate. The terms and conditions of Restricted Stock Unit Award Agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Unit Award Agreements need not be identical, provided, however,
that each Restricted Stock Unit Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the Restricted Stock Unit
Award Agreement or otherwise) the substance of each of the following provisions:

 

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delaythe delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

 10 

 



 

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.

 

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, the portion of
the Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.

 

7. COVENANTS OF THE COMPANY.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
will keep available at all times the number of shares of Common Stock reasonably
required to satisfy such Stock Awards; provided, however, that as of the date
this Plan is adopted by the Board, there are not sufficient available authorized
shares, which will be corrected upon shareholder approval.

 

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over this Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
this Plan, any Stock Award or any Common Stock issued or issuable pursuant to
any such Stock Award. If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under this Plan, the Company will be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant will not be eligible for the grant of
a Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

 

(c) No Obligation to Notify. The Company will have no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising such
Stock Award. Furthermore, the Company will have no duty or obligation to warn or
otherwise advise such holder of a pending termination or expiration of a Stock
Award or a possible period in which the Stock Award may not be exercised. The
Company has no duty or obligation to minimize the tax consequences of a Stock
Award to the holder of such Stock Award.

 

8. MISCELLANEOUS.

 

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards will constitute general funds of the
Company.

 

 11 

 

 

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of the corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to the Stock Award, unless and until (i) the Participant has satisfied
all requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Common Stock subject to such Stock
Award has been entered into the books and records of the Company.

 

(d) No Employment or Other Service Rights. Nothing in this Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Stock Award granted pursuant thereto will confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or will affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of shares of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed the limit (according to the order in which they
were granted) will be treated as Nonstatutory Stock Options, notwithstanding any
contrary provision of the applicable Option Agreement(s).

 

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (x) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or (y)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under this Plan as counsel
deems necessary or appropriate in order to comply with applicable securities
laws, including, but not limited to, legends restricting the transfer of the
Common Stock.

 



 12 

 

  

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award; provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law (or such lesser amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding payment from any amounts otherwise payable to the
Participant; (iv) withholding cash from a Stock Award settled in cash; or (v) by
such other method as may be set forth in the Stock Award Agreement.

 

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
Employee or otherwise providing services to the Company. The Board is authorized
to make deferrals of Stock Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of this Plan and
in accordance with applicable law.

 

(j) Tax Compliance. The Company intends for awards under this Plan to satisfy
applicable provisions of the Code, including Section 409A, either by meeting an
exemption or through direct compliance, and to that end this Plan and Stock
Award Agreements will be interpreted in accordance with Section 409A of the
Code, and will be deemed to incorporate by reference, to the extent needed and
permissible, the terms and conditions necessary to avoid adverse consequences
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no guaranties or warranties regarding tax consequences associated with awards
under this Plan, and Participants must seek their own individual tax advice.





 

 13 

 

 

(k) Compliance with Exemption Provided by Rule 12h-1(f). If: (i) the aggregate
of the number of Optionholders and the number of holders of all other
outstanding compensatory employee stock options to purchase shares of Common
Stock equals or exceeds five hundred (500), and (ii) the assets of the Company
at the end of the Company’s most recently completed fiscal year exceed $10
million, then the following restrictions will apply during any period during
which the Company does not have a class of its securities registered under
Section 12 of the Exchange Act and is not required to file reports under Section
15(d) of the Exchange Act: (A) the Options and, prior to exercise, the shares of
Common Stock acquired upon exercise of the Options may not be transferred until
the Company is no longer relying on the exemption provided by Rule 12h-1(f)
promulgated under the Exchange Act (“Rule 12h 1(f)”), except: (1) as permitted
by Rule 701(c) promulgated under the Securities Act, (2) to a guardian upon the
disability of the Optionholder, or (3) to an executor upon the death of the
Optionholder (collectively, the “Permitted Transferees”); provided, however, the
following transfers are permitted: (a) transfers by the Optionholder to the
Company, and (b) transfers in connection with a change of control or other
acquisition involving the Company, if following such transaction, the Options no
longer remain outstanding and the Company is no longer relying on the exemption
provided by Rule 12h 1(f); provided further, that any Permitted Transferees may
not further transfer the Options; (B) except as otherwise provided in (A) above,
the Options and shares of Common Stock acquired upon exercise of the Options are
restricted as to any pledge, hypothecation, or other transfer, including any
short position, any “put equivalent position” as defined by Rule 16a 1(h)
promulgated under the Exchange Act, or any “call equivalent position” as defined
by Rule 16a 1(b) promulgated under the Exchange Act by the Optionholder prior to
exercise of an Option until the Company is no longer relying on the exemption
provided by Rule 12h 1(f); and (C) at any time that the Company is relying on
the exemption provided by Rule 12h 1(f), the Company will deliver to
Optionholders (whether by physical or electronic delivery or written notice of
the availability of the information on an internet site) the information
required by Rule 701(e)(3), (4), and (5) promulgated under the Securities Act
every six (6) months, including financial statements that are not more than one
hundred eighty (180) days old; provided, however, that the Company may condition
the delivery of such information upon the Optionholder’s agreement to maintain
its confidentiality.

 

(l) Repurchase Limitation. The terms of any repurchase right will be specified
in the Stock Award Agreement. The repurchase price for vested shares of Common
Stock will be the Fair Market Value of the shares of Common Stock on the date of
repurchase. The repurchase price for unvested shares of Common Stock will be the
lower of (i) the Fair Market Value of the shares of Common Stock on the date of
repurchase or (ii) their original purchase price. However, the Company will not
exercise its repurchase right until at least six (6) months (or such longer or
shorter period of time necessary to avoid classification of the Stock Award as a
liability for financial accounting purposes) have elapsed following delivery of
shares of Common Stock subject to the Stock Award, unless otherwise specifically
provided by the Board.

 

(m) Performance Based Awards. The Board may grant Stock Awards intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code (“Performance-based Awards”). Performance-based Awards shall be denominated
at the time of grant in Common Stock (“Stock Performance Awards”). Payment under
a Stock Performance Award shall be made at the discretion of the Board, in
Common Stock (“Performance Shares”), or in cash or in a combination thereof.
Performance-based Awards shall be subject to the following terms and conditions:

 

(i) The Board shall determine the period of time for which a Performance-based
Award is made (“Award Period”);

 



 14 

 

 

(ii) The Board shall establish in writing objective (“Performance Goals”) that
must be meet by the Company or any Affiliate, divisions or other unit of the
Company (“Business Unit”) during the Award Period as a condition to payment
being made under the Performance-based Award. The Performance Goals for each
award shall be one or more targeted levels of performances with respects to one
or more of the following objective measures with respect to the Company or any
Business Unit: earnings, earnings per share, stock price increase, total
shareholder return (stock price increase plus dividends), return on equity,
return on assets, return on capital, economic value added, revenues, operating
income, inventories, inventory turns, cash flows or any of the foregoing before
the effect of acquisitions, divestitures, accounting changes, and restructuring
and special charges (determined according to criteria established by the Board).
The Board shall also establish the number Performance Shares or the amount of
cash payment to be made under a Performance-based Award if the Performance Goals
are met or exceeded, including the fixing of a maximum payment. The Board may
establish other restrictions to payment under a Performance-based Award, such as
a continued employment requirement, in addition to satisfaction of Performance
Goals. Some or all of the Performance Shares may be delivered to the Participant
at the time the award as restricted shares subject to forfeiture in whole or in
part if Performance Goals or if applicable other restrictions are not satisfied.

 

(iii) During or after an Award Period, the performance of the Company or the
Business Unit, as applicable, during the period shall be measured against the
Performance Goals. If the Performance Goals are not met, no payment shall be
made under a Performance-based Award. If the Performance Goals are met or
exceeded, the Board shall certify that fact in writing and certify the number of
Performance Shares earned or the amount of cash payment to be made under the
terms of the Performance-based Award.

 

(iv) No Participant may receive in any fiscal year Stock Performance Awards
under which the aggregate amount payable under the Award exceeds the equivalent
of 24,182,009 shares of Common Stock.

 

(v) Each Participant who has received Performance Shares shall come up on
notification of the amount due pay to the Company in cash or by check amounts
necessary to satisfy any applicable federal, state and local tax withholding
requirements. If the Participant fails to pay the amount demanded, the Company
may withhold that amount from other amounts payable to the participant,
including salary subject to applicable law. With the consent of the Board, a
Participant may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be received or by delivering to the
Company other shares of Common Stocks; provided, however, that the number of
shares so delivered or withheld shall not exceed the minimum amount necessary to
satisfy the required withholding application.

 

(vi) The payment of a Performance-based Award in cash shall not reduce the
number of shares of Common Stock reserved for awards under this Plan. The number
of shares of Common Stock reserved for awards under this Plan shall be reduced
by the number of share delivered to the Participant upon payment of an award,
less the number of shares delivered or withheld to satisfy the withholding
obligations.

  

9. ADJUSTMENTS CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to this Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c), and (iii) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

 



 15 

 

 

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of the Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

 

(c) Corporate Transaction. The following provisions will apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award or unless otherwise
expressly provided by the Board at the time of grant of the Stock Award. Except
as otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction, then, notwithstanding any other provision of this Plan, the Board
will take one or more of the following actions with respect to Stock Awards,
contingent upon the closing or completion of the Corporate Transaction:

 

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);

 

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction, as the Board will determine
(or, if the Board will not determine such a date, to the date that is five (5)
days prior to the effective date of the Corporate Transaction), with the Stock
Award terminating if not exercised (if applicable) at or prior to the effective
time of the Corporate Transaction;

 

(iv) arrange for the lapse of any reacquisition or repurchase rights held by the
Company with respect to the Stock Award;

 

 16 

 

 

(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for cash consideration, if any, as the Board, in its
sole discretion, may consider appropriate; or

 

(vi) provide that holder of the Stock Award may not exercise the Stock Award but
will receive a payment, in the form as may be determined by the Board equal to
the excess, if any, of (A) the value of the property the holder of the Stock
Award would have received upon the exercise of the Stock Award, over (B) any
exercise price payable by such holder in connection with such exercise. Payments
under this Section 9(c)(vi) may be delayed to the same extent that payment of
consideration to the holders of the Common Stock in connection with the
Corporate Transaction is delayed as a result of escrows, earn outs, holdbacks or
any other contingencies. The Board need not take the same action with respect to
all Stock Awards or with respect to all Participants.

 

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

 

10. TERMINATION OR SUSPENSION OF THIS PLAN.

 

(a) Plan Term. The Board may suspend or terminate this Plan at any time. Unless
sooner terminated by the Board pursuant to Section 2, this Plan will
automatically terminate on the day before the tenth (10th) anniversary of the
earlier of (i) the date this Plan is adopted by the Board, or (ii) the date this
Plan is approved by the stockholders of the Company. No Stock Awards may be
granted under this Plan while this Plan is suspended or after it is terminated.

 

(b) No Impairment of Rights. Suspension or termination of this Plan will not
impair rights and obligations under any Stock Award granted while this Plan is
in effect except with the written consent of the affected Participant.

 

11. EFFECTIVE DATE OF PLAN.

 

This Plan is effective on the Effective Date.

 

12. CHOICE OF LAW.

 

(a) The law of the State of Delaware governs all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13. DEFINITIONS.

 

As used in this Plan, the following definitions apply to the capitalized terms
indicated below:

 

(a) “Affiliate” means, at the time of determination, any “parent” or
“majority-owned subsidiary” of the Company, as such terms are defined in Rule
405 of the Securities Act. The Board will have the authority to determine the
time or times at which “parent” or “majority-owned subsidiary” status is
determined within the foregoing definition.



  



 17 

 

  

(b) “Board” means the Board of Directors of the Company.

 

(c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to this Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure, or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company will not be treated
as a Capitalization Adjustment.

 

(d) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company defining the term and, in the absence of
such agreement, the term means with respect to a Participant, the occurrence of
any of the following events: (i) the Participant’s commission of any felony or
any crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) the Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company; (iii)
the Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) the Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) the Participant’s gross
misconduct. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause will be made by the Company in its
sole discretion. Any determination by the Company that the Continuous Service of
a Participant was terminated with or without Cause for the purposes of
outstanding Stock Awards held by the Participant will have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.

 

(e) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
ecurities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to
occur;

 



 18 

 

 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or

 

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

 

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is provided in an individual written
agreement, the foregoing definition will apply.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended, as well as any
applicable regulations and guidance thereunder.

 

(g) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

 

(h) “Common Stock” means the common stock of the Company.

 

(i) “Company” means TheMaven, Inc., a Delaware corporation.

 

(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for the services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for the services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of this Plan.

 

 19 

 

 

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director, or
Consultant or a change in the Entity for which the Participant renders the
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering service ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, the Participant’s Continuous
Service will be considered to have terminated on the date the Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service will be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in a Stock Award only to the extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(l) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

 

(i) the consummation of a sale or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii) the consummation of a sale or other disposition of more than fifty percent
(50%) of the outstanding securities of the Company;

 

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(m) “Director” means a member of the Board.

 



(n) “Disability” means the inability of a Participant to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than
twelve (12) months as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code and will be determined by the Board on the basis of such medical evidence
as the Board deems warranted under the circumstances.

 

 20 

 

 

(o) “Effective Date” means the effective date of this Plan, which is the earlier
of (i) the date that this Plan is first approved by the Company’s stockholders,
or (ii) the date this Plan is adopted by the Board.

 

(p) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for the services,
will not cause a Director to be considered an “Employee” for purposes of this
Plan.

 

(q) “Entity” means a corporation, partnership, limited liability company or
other entity.

 

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

 

(t) “Fair Market Value” means, as of any date, the value of the Common Stock
determined by the Board in compliance with Section 409A of the Code or, in the
case of an Incentive Stock Option, in compliance with Section 422 of the Code.

 

(u) “Incentive Stock Option” means an option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(v) “Nonstatutory Stock Option” means an Option that does not qualify as an
Incentive Stock Option.

 

(w)“Officer” means any person designated by the Company as an officer.

 

(x) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to this Plan.

 

(y) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of this Plan.

 

 21 

 

 

(z) “Optionholder” means a person to whom an Option is granted pursuant to this
Plan or, if applicable, such other person who holds an outstanding Option.

 

(aa) “Own,” “Owned,” “Owner,” “Ownership.” A person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(bb) “Participant” means a person to whom a Stock Award is granted pursuant to
this Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(cc) “Plan” means this TheMaven, Inc. 2019 Equity Incentive Plan.

 

(dd) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

 

(ee) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award. Each Restricted Stock Award Agreement
will be subject to the terms and conditions of this Plan.

 

(ff) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

 

(gg) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of this Plan.

 

(hh) “Securities Act” means the Securities Act of 1933, as amended.

 

(ii) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(jj) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of this Plan.

 

(kk) “Stock Award” means any right to receive Common Stock granted under this
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, or a Stock Appreciation
Right.

 

(ll) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of this Plan.

 



 22 

 

 

(mm) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

 

(nn) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

 

 23 

 

